t c memo united_states tax_court carol lee moore petitioner v commissioner of internal revenue respondent docket no 7556-o1l filed date carol lee moore pro_se kevin m murphy for respondent memorandum findings_of_fact and opinion vasquez judge the petition in this case was filed in response to a notice_of_determination concerning collection action under sec_6320 notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s filing of a notice of lien under sec_6323 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time she filed her petition petitioner resided in liverpool new york on date respondent sent petitioner a notice_of_deficiency determining a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure for respondent determined that petitioner did not qualify for a filing_status of head_of_household was not allowed certain dependency_exemptions and did not gualify for the earned_income_credit bic petitioner received the notice_of_deficiency but did not file a petition with the court instead on date petitioner sent respondent a letter enclosing additional information and the notice_of_deficiency petitioner also contacted the taxpayer_advocate office regarding her tax_return as a result respondent reduced petitioner’s deficiency to dollar_figure by allowing petitioner the eic ’ on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent received petitioner’s timely request for a collection_due_process_hearing in the request petitioner explained i do not owe this tax have as of date petitioner owed dollar_figure - repeatedly proven that eic dependents and head_of_household are valid claims emphasis in original on date respondent sent petitioner a letter scheduling the hearing with an appeals officer on date in syracuse new york in response to petitioner’s request to reschedule the hearing the appeals officer sent petitioner a letter on date rescheduling the hearing to date in syracuse new york petitioner did not appear at the hearing on date the appeals officer sent petitioner a letter notifying her that if she did not contact him within days he would close the file with respect to the hearing request on date in response to a telephone message left by petitioner the appeals officer left a telephone message with petitioner requesting that she call him regarding rescheduling the hearing petitioner did not return the telephone call on date respondent sent petitioner a notice_of_determination in the notice_of_determination respondent stated appeals has determined that the notice of lien filed for this tax period properly balances the need for efficient collection of the tax with your concerns over the intrusiveness of the collection action you have not raised an issue concerning the underlying liability that can be considered in a due process hearing and have not made a payment proposal q4e- on date petitioner filed a petition for lien or levy action under code sec_6320 or sec_6330 on date petitioner filed an amended petition for lien or levy action under code sec_6320 or sec_6330 opinion in the amended petition petitioner argues that respondent denied her right to a due process hearing under sec_6320 alleging that respondent ignored petitioner’s telephone calls to reschedule the hearing and she is entitled to a filing_status as head_of_household because she sent proofs of eligibility to respondent respondent contends that petitioner was afforded the opportunity for a hearing but waived that right when she failed to cooperate and under sec_6330 b petitioner is precluded from challenging her liability because she received a notice_of_deficiency for sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person pursuant to sec_6323 the commissioner generally is required to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties - - after the commissioner files a notice of lien sec_6320 requires the commissioner to provide notice to the taxpayer of such filing additionally under sec_6320 b and b the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the lien filing ie a hearing sec_6320 requires that the appeals_office conduct the hearing sec_6320 incorporates sec_6330 and certain parts of sec_6330 which describe the procedural rules that apply to the hearing and the judicial review thereof at the hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec c matters considered at hearing --in the case of any hearing conducted under this section--- issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory -- - notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 i hearing request the question arises whether this court should remand the case to the appeals_office to hold the hearing because petitioner alleges that a hearing was not properly held in 117_tc_183 the court declined to remand the case to the appeals_office to hold a hearing to consider the taxpayer’s arguments because we did not believe that it is either necessary or productive id pincite the same reasoning is true here as discussed below petitioner’s only dispute involved her underlying tax_liability which is not properly at issue we therefore consider it neither necessary nor productive to remand this case to the appeals_office to hold a hearing further the court agrees with respondent that petitioner was granted the opportunity for a hearing the appeals officer set a hearing date rescheduled it and when petitioner failed to appear offered to reschedule it a second time pursuant to petitioner’s request petitioner did not avail herself of the opportunities for a hearing nor respond to the appeals officer’s telephone call regarding the second rescheduling of the hearing il underlying liability although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 in her request for a hearing petitioner only argued issues that involved the underlying tax_liability filing_status exemptions and bic petitioner cannot dispute the existence or the amount of the underlying tax_liability because petitioner received a notice_of_deficiency sec_6330 b additionally petitioner did not assert in the petition any spousal defenses any challenges to the appropriateness of the collection actions or any offers of collection alternatives see sec_6330 a there is no basis in the record for the --- - court to conclude that respondent abused his discretion with respect to any of these matters in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered our holding that respondent did not abuse his discretion renders moot respondent’s motion to dismiss for failure to properly prosecute filed on date we therefore deny respondent’s motion
